Citation Nr: 0900206	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
ankle disorder.  

2.  Entitlement to service connection for the claimed 
residuals, right testicle injury.  

3.  Entitlement to service connection for a claimed back 
condition.  

4.  Entitlement to service connection for a claimed bilateral 
knee condition.  




REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1955 to October 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2008.  

Following the Board hearing the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The Board notes that the veteran raised a new claim of 
service connection for tinnitus during his November 2008 
hearing.  Since the RO has not developed or certified the 
issue for appellate consideration, it is not presently before 
the Board and must be referred to the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.  


REMAND

After a careful review of the record, the Board finds that 
the veteran's claims must be remanded for further action.  

First, the Board notes that the veteran submitted a private 
medical examination report during his November 2008 hearing.  
The examiner, Dr. RB, addressed the veteran's ankle, knee, 
and back disorders.  

However, the record shows that the veteran has submitted no 
medical evidence in support of his claim of service 
connection for residuals of a testicular injury.  On remand, 
he should be afforded an opportunity to do so.  

Second, the record shows that the veteran's service records 
are unavailable and are presumed destroyed by a fire at the 
National Personnel Records Center (NPRC) in 1973.  

If service records are presumed to have been destroyed while 
in government custody, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records 
that support the claimant's case. Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).  

There is also a heightened obligation to explain findings and 
to carefully consider the benefit-of-the-doubt rule in cases 
where service records are presumed destroyed while in custody 
of the government. O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Therefore, to ensure that all due process requirements are 
met, the RO should attempt to obtain all available service 
personnel records or other official evidence confirming the 
veteran's training and duties while in service.  

Finally, in addition, the RO should give the veteran another 
opportunity to submit any information and/or evidence 
pertinent to his claims presently on appeal.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

Moreover, the RO should obtain all VA medical records not 
currently associated with the claims file, including, but not 
limited to, treatment records pertinent to his claim of 
service connection for residuals of a testicular injury.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)  

1.  The RO should take appropriate steps 
to send the veteran and his attorney a 
letter requesting that the veteran 
identify all VA and non-VA medical 
facilities having treatment records 
relevant to the remanded claims.  The 
letter should request sufficient 
information, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence.  

Also, the RO's letter should invite the 
veteran to submit any pertinent medical 
evidence in support his claim of service 
connection for residuals of a testicular 
injury.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional identified evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the veteran and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe any further action to be 
taken.  

Whether or not the veteran responds, the 
RO should obtain all VA treatment records 
not already associated with the claims 
file.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims of service 
connection currently on appeal in light of 
all pertinent evidence and legal authority 
and addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his attorney an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the remanded matters, but need take no further action unless 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

